IN THE SUPREME COURT OF MISSISSIPPI

                                    NO. 2003-DP-00457-SCT

JEFFREY KEITH HAVARD

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                             12/19/2002
TRIAL JUDGE:                                  HON. FORREST A. JOHNSON, JR.
COURT FROM WHICH APPEALED:                    ADAMS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                      ANDRE De GRUY
                                              STACY P. FERRARO
ATTORNEY FOR APPELLEE:                        OFFICE OF THE ATTORNEY GENERAL
                                              BY: MELANIE KATHRYN DOTSON
DISTRICT ATTORNEY:                            RONNIE LEE HARPER
NATURE OF THE CASE:                           CRIMINAL - DEATH PENALTY - DIRECT
                                              APPEAL
DISPOSITION:                                  AFFIRMED - 02/09/2006
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       EN BANC.

       CARLSON, JUSTICE, FOR THE COURT:

¶1.    After a jury found Jeffrey Havard guilty of capital murder (murder during the

commission of sexual battery) of six-month old Chloe Britt, the same jury found Havard

should suffer the penalty of death. Consistent with the jury verdict, the trial judge imposed the

death sentence upon Havard, and it is from this final judgment that Havard appeals to us.

Finding no reversible error in the guilt/innocence phase, or the sentencing phase, we affirm the

judgment of conviction and sentence entered by the Adams County Circuit Court.
                   FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.    Jeffrey Havard was living in Adams County with Rebecca Britt, the mother of six-month

old Chloe Britt.1 Havard was not Chloe’s father. Havard and Britt had been dating for a few

months when Britt and Chloe moved in with Havard in his trailer located on property owned

by Havard’s grandfather.   Around 8:00 p.m. on February 21, 2002, Havard gave Britt some

money and asked her to go to the grocery store to get supper.       Britt returned to find Chloe

bathed and asleep. Havard told Britt he had given Chloe her bath and put her to bed. Havard had

also stripped the sheets off the bed and told Britt he was washing them.       Before that night,

Havard had never bathed Chloe or changed her diaper. After Britt checked on Chloe, Havard

insisted that Britt go back out to the video store to rent some movies. When Britt returned,

Havard was in the bathroom, and Chloe was blue and no longer breathing. Britt performed CPR

on Chloe in an attempt to resuscitate her. Britt and Havard drove Chloe to Natchez Community

Hospital, where Britt’s mother worked.   The pathologist who prepared Chloe’s autopsy report

would later testify that some of her injuries were consistent with penetration of the rectum

with an object. Other injuries of the child included abrasions and bruises inside her mouth and

internal bleeding inside her skull consistent with shaken baby syndrome.      Both the hospital

staff and the Sheriff observed anal injuries on Chloe as well, but no one at Chloe’s day care had

ever noticed bruises or marks on Chloe. No anal injuries or anything unusual about the child’s


       1
        There is some confusion in the record regarding Chloe’s age. Chloe was actually six
months old on February 21, 2002, the date of the incident leading to the child’s death; however,
the mother mistakenly testified that Chloe was born on August 29, 2000. It is apparent that
Chloe’s correct date of birth is August 29, 2001.

                                               2
rectum was noticed by the day care staff earlier on the day of February 21st.          Chloe was

pronounced dead at the hospital later that night.

¶3.     In the course of the investigation, Havard was charged with capital murder.           In a

videotaped statement two days after Chloe’s death, Havard denied committing sexual battery

on Chloe, but instead claimed he accidentally dropped her against the commode after bathing

her, shook her in a panic, and then rubbed her down with lavender lotion before putting her to

bed. The State presented DNA evidence which had been collected from the bed sheet. This

evidence matched the DNA of both Havard and Chloe. A sexual assault kit testing for any of

Havard’s DNA in Chloe’s rectum or vagina produced negative results.           Havard offered no

explanation for Chloe’s injuries other than the possibility that he wiped her down too

vigorously when preparing her for bed.         Because Havard was indigent at trial, counsel was

appointed to represent Havard, who also has court-appointed counsel for this appeal.      Various

events in the trial proceedings give rise to Havard’s issues on appeal.     In a pre-trial motion,

defense counsel requested that any victim impact statement be excluded; and, the trial judge

granted the motion as to the guilt/innocence phase of the trial.     During the trial court’s voir

dire concerning any personal relationships jurors may have had with Havard, one juror stated

she felt she could not be fair because her niece had been raped. The trial court later questioned

the potential jurors to ascertain whether any one juror would either automatically vote for the

death penalty, or would be unable to vote for the death penalty in the sentencing phase of the

trial, regardless of the evidence presented at trial. One juror, who would later swear in a post-

trial affidavit that he felt the death penalty was always appropriate in murder cases, was

                                                    3
selected as a juror for the trial of this case.        Trial counsel’s defense strategy was to defend

against any allegations of the underlying felony of sexual battery, consistent with Havard’s

version of the events of that night.      The jury returned a verdict of guilty; and, in a separate

sentencing hearing, the same jury found that Havard should be sentenced to death.             Havard

raises fourteen issues on appeal, including questions of ineffective assistance of counsel, trial

court error, prosecutorial misconduct, and a legally defective indictment.         These issues arise

from various phases of the trial, including the voir dire examination of the jury, the

introduction of certain testimony and other evidence, the closing arguments, and the

sentencing phase of the trial.      Additionally, in death penalty cases here on direct appeal, this

Court is required by statute to review other issues, regardless of whether the appellant has

specifically raised those issues.    These issues include the proportionality of the death sentence

and other designated questions regarding the death sentence.          Miss. Code Ann. § 99-19-105

(1972).

                                            DISCUSSION

¶4.       On appeal to this Court, convictions upon indictments for capital murder and sentences

of death must be subjected to “heightened scrutiny.” Balfour v. State, 598 So.2d 731, 739

(Miss. 1992) (citing Smith v. State, 499 So.2d 750, 756 (Miss. 1986); West v. State, 485

So.2d 681, 685 (Miss. 1985)). Under this standard of review, all doubts are to be resolved in

favor of the accused because “what may be harmless error in a case with less at stake becomes

reversible error when the penalty is death.” Id. (quoting Irving v. State, 361 So.2d 1360, 1363

(Miss. 1978)). See also Fisher v. State, 481 So.2d 203, 211 (Miss. 1985).

                                                   4
         I.     WHETHER TRIAL COUNSEL WERE INEFFECTIVE FOR
                FAILING TO ENSURE THAT A JUROR WAS EXCUSED FOR
                CAUSE AFTER EXHIBITING BIAS

¶5.      Havard argues his representation was ineffective at several points during the trial,

violating his right to effective counsel.   Havard specifically asserts his trial counsel failed to

ensure that juror number twenty-five, Dorothy Sylvester, was excused for cause because she

was biased against him. During the court’s voir dire, the trial judge asked whether any of the

prospective jurors knew Havard or his family. In response, Sylvester stated, “I don’t know him,

but I had a niece to be raped – you know – I don’t think I could be fair about it, too.” The trial

judge clarified that he would deal with those concerns later, and at that point in the questioning,

he was merely asking if any member of the venire was acquainted with Havard or his family.

Sylvester was eventually selected and served on the trial jury as juror number seven in the order

of selection.

¶6.      During the jury selection process, the trial judge granted all but one of the thirteen for-

cause challenges exercised by defense counsel.       Of the forty-five jurors stricken for cause in

this case, defense counsel successfully challenged twelve jurors.     Additionally, counsel for the

State exercised ten of the allotted twelve peremptory challenges, plus one peremptory

challenge on an alternate juror; and, defense counsel exercised seven of the allotted twelve

peremptory challenges, but with no peremptory challenges being exercised on an alternate

juror.   Neither counsel for the State nor for the defense challenged Sylvester for cause or

peremptorily.    When the trial judge was conducting his voir dire of the jury venire, the

emphasis was on fairness.      The trial judge informed the jury that the purpose of voir dire

                                                 5
examination was to discover anything “that in all honesty would make it very difficult for you

to be a totally fair and impartial juror.”     During his follow-up questions directed at specific

jurors, the trial judge also repeatedly asked whether certain circumstances would make it

difficult for the juror to be totally fair and impartial.      The words “fair,” “impartial,” “fairly,” and

“honestly” appear multiple times in the transcript throughout the trial court’s voir dire

examination.     Counsel for the State likewise emphasized fairness in his questioning, and

defense counsel informed the members of the jury venire that he would not repeat a question

already asked of the jury unless he felt compelled to do so.

¶7.     The right to effective assistance of counsel can be found in the Sixth Amendment of the

United States Constitution.    Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984).           The Sixth Amendment, however, guarantees only the right to

reasonably effective counsel or competent counsel, not perfect counsel or one who makes no

mistakes at trial.   Wilcher v. State, 863 So.2d 719, 734 (Miss. 2003); Mohr v. State, 584

So.2d 426, 430 (Miss. 1991); Cabello v. State, 524 So2d 313, 315 (Miss. 1988). See also

Strickland, 466 U.S. at 691.            Mississippi has recognized that a strong presumption of

competence exists in favor of the attorney.         Mohr, 584 So.2d at 430.           The test is one of

reasonableness; counsel must have provided “reasonably effective assistance.”                 Strickland,

466 U.S. at 687.         For a defendant to prevail on a claim of ineffectiveness, counsel’s

representation must have fallen “below an objective standard of reasonableness.”              Id. at 688.

The United States Supreme Court in Strickland laid out the standard and the test that must be



                                                    6
met for a successful claim of ineffectiveness of counsel.        “The benchmark for judging any

claim of ineffectiveness [of counsel] must be whether counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Id. at 686.

¶8.     A convicted defendant must meet a two-pronged test to prove his trial counsel was

constitutionally ineffective.     Id. at 687.    “First, the defendant must show that counsel’s

performance was deficient . . . second, the defendant must show that the deficient performance

prejudiced the defense.”        Id. The Strickland Court clarified that “[u]nless a defendant makes

both showings, it cannot be said that the conviction or death sentence resulted from a

breakdown in the adversary process that renders the result unreliable.”        Id.   As to the first

prong, the errors of counsel’s performance must be so serious that they prevented counsel

from functioning as the Sixth Amendment guarantees. Id.         As to the second prong, the errors

of counsel must have been so serious that they deprived the defendant of a fair trial, that being

a trial with a reliable result. Id.     This Court has also noted the importance of both showings

having been met. Stringer v. State, 454 So.2d 468, 477 (Miss. 1984). If either prong is not

met, the claim fails. Neal v. State, 525 So.2d 1279, 1281 (Miss. 1987). See also Mohr, 584

So.2d at 430.

¶9.     Though juror Sylvester initially commented that she did not think she could be fair

because of her niece’s experience, the voir dire examination did not end there, and the jurors

were continually under oath to be truthful in their answers to all voir dire questions propounded



                                                   7
by the trial judge and the attorneys. After this comment by juror Sylvester, counsel for both

the State and the defendant, as well as the trial judge, continued to ask the potential jurors if

any of them felt that they could not be fair in deciding the fate of the defendant in this type of

case.   Defense counsel did not sit idly by.        The record reveals several instances of juror

challenges where defense counsel struck for cause certain jurors who felt they could not be

fair. Defense counsel did ask the venire members if any of them had been a victim of a crime.

Answers were not restricted to situations where venire members themselves were victims; two

other jurors, numbers 47 and 60, both answered that a family member had been a victim of a

crime. Sylvester did not respond to this question.      Defense counsel also made clear that he

was going to avoid repeating questions already asked by the trial judge or the prosecutor. The

trial court explained to the jurors the presumption of innocence and the necessity of deciding

the case based solely on the evidence presented. The trial judge asked if any potential juror

would automatically vote for the death penalty. The judge also asked the converse question –

if any potential juror would be unable to vote for the death penalty regardless of the evidence

presented at trial.   Finally, the trial judge asked the prosecutor, who followed the trial judge

in the voir dire examination, not to cover the same subject matter already covered by the trial

judge in his voir dire examination. Counsel for the State ensured through questioning that the

jurors understood they were to notify the court and the attorneys if any existing problem would

affect their ability to consider death as an appropriate sentence.   The prosecutor also explored

in detail the jury venire’s understanding of the burden of proof, reasonable doubt, the

presumption of innocence, and the fairness demanded of the jury.      The State, through counsel,

                                                8
also inquired if any juror thought he or she could not be fair or reasonable in deciding the issue

of the defendant’s guilt.      From the record, we are simply unable to find defense counsel’s

decision not to repeat these same questions rises to the level of ineffective assistance of

counsel.    Additionally, defense counsel had the opportunity not only to hear these voir dire

responses from the members of the venire, defense counsel also had the invaluable opportunity

to observe the demeanor of these potential jurors, both when they were responding to

questions, and when they were simply reacting to the events which unfolded in the courtroom

during the voir dire examination.

¶10.    The answers, or lack of answers, to the voir dire examination, regardless of who was

asking the questions, all served the same purpose.            Sylvester made no indication during the

extensive questioning following her objectionable comments that in any way revealed she

would be unable to be fair and impartial in deciding whether Havard was guilty or not guilty,

and if found guilty, in deciding the appropriate sentence.             Given the multiple opportunities

Sylvester had to notify the court or the attorneys of any potential problems she may have had

in sitting on the jury, we cannot find trial counsel’s performance was so deficient that it

prevented counsel from functioning as guaranteed by the Sixth Amendment. Any possible error

on the part of counsel must have been so serious that it deprived the defendant of a fair trial

with a reliable result. If any counsel error occurred at all during the voir dire examination of

juror Sylvester, we cannot find that it rose to such a level so as to require us to judicially

declare constitutional ineffectiveness on the part of Havard’s trial counsel.




                                                     9
¶11.     We find counsel’s performance was not deficient and that Havard’s conviction and

subsequent death sentence were not the result of a breakdown in the adversary process which

rendered the result of Havard’s trial unreliable.    Therefore, we find this issue to be without

merit.

         II.     WHETHER TRIAL COUNSEL WERE INEFFECTIVE BY FAILING
                 TO ASK “REVERSE-WITHERSPOON” QUESTIONS RELATING
                 TO THE JURORS’ POTENTIAL STRONG FEELINGS ABOUT
                 THE DEATH PENALTY

¶12.     Havard’s next assignment of error, also one of ineffective assistance of counsel, is that

his trial attorneys were ineffective in failing to ask questions relating to the jurors’

qualifications to serve on a jury to decide a death sentence. Havard specifically claims defense

counsel impermissibly failed to ask “reverse-Witherspoon” questions – whether jurors would

automatically vote for the death penalty. Irving v. State, 498 So.2d 305, 310 (Miss. 1986)

(citing Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968)). Havard,

relying on an outside-the-record affidavit from juror number         twenty-nine, Willie Thomas,

asserts that Thomas believed the death penalty was the only appropriate sentence in a murder

trial.   Thomas was ultimately selected as juror number eight, in the order of selection, to serve

as a member of the trial jury.

¶13.     The State claims that M.R.A.P. 22(b) bars four issues on appeal, namely issues II, III,

IV, and VII, because these issues arise from facts not fully apparent from the record.2       The


         2
         In addition to Issue II currently under discussion, Issue III also relates to the seating
of juror Willie Thomas; Issue IV relates to a claim of ineffective assistance of counsel for
failure to adequately develop a trial strategy; and, Issue VII relates to a claim of ineffective

                                                10
State likewise claims that based on the current version of Rule 22, the proper path Havard

should take with regard to these issues is to seek post-conviction relief in the event his case

is affirmed on direct appeal.      The State claims that in a subsequent post-conviction relief

proceeding, extraneous evidence, such as affidavits outside the record, would be permissible.

Miss. Code Ann. § 99-39-1, et seq. (Rev. 2000).3 The current version of Rule 22 clearly states

that only issues based on facts fully apparent from the record may be raised on direct appeal.

        (b) Post-conviction issues raised on direct appeal. Issues which may be
        raised in post-conviction proceedings may also be raised on direct appeal if such
        issues are based on facts fully apparent from the record. 4             Where the
        appellant is represented by counsel who did not represent the appellant at trial,
        the failure to raise such issues on direct appeal shall constitute a waiver barring
        consideration of the issues in post-conviction proceedings.

M.R.A.P. 22(b) (2005) (emphasis added). Havard responds to these claims by pointing out that

this version has only existed since its 2005 amendment.          The controlling version, Havard

argues, was the rule in effect at the time of the trial when the first sentence of this rule did not

contain the phrase “if such issues are based on facts fully apparent from the record.” Havard

is correct.   The version controlling here is the former rule, as it was the rule in effect at the




assistance of counsel in failing to adequately develop mitigating evidence to be presented at
the sentencing phase of the trial. These issues will be discussed, infra.
        3
         Specifically, Miss. Code Ann. Section 99-39-17 allows the judge to direct the record
expanded to include outside documents and affidavits and to consider those documents as part
of the record.
        4
        This italicized phrase was added to this Rule by way of an amendment effective
February 10, 2005.

                                                11
time of the trial. 5 Rule 22(b), prior to the 2005 amendment, simply stated that, “[i]ssues which

may be raised in post-conviction proceedings may also be raised on direct appeal.”                    Id.   The

rule simply provides that issues normally reserved for post-conviction relief may also be

raised on direct appeal; thus, this issue is not barred as the State argues. In certain cases, the

rule requires those issues to be raised or they will be later waived. The second sentence, which

appears in both versions of the rule, is also helpful in determining this issue.                 “Where the

appellant is represented by counsel who did not represent the appellant at trial, the failure to

raise such issues on direct appeal shall constitute a waiver barring consideration of the issues

in post-conviction proceedings.”        Id.   The comment to the current Rule 22 also makes clear

that failing to raise certain, though not all, issues on direct appeal in a case such as this will

constitute a waiver, specifically when those issues are claims of ineffective assistance of

counsel.

               Rule 22(b) allows the appellant to raise post-conviction issues on direct
       appeal where the issues are fully apparent from the record of the trial, and
       failure to raise such issues constitutes a waiver. Under this provision, issues
       such as claims of ineffective assistance of counsel for failure to object to
       evidence offered by the state or to argument by the state must be raised on
       direct appeal. Other post-conviction issues which cannot be raised at the time
       of appeal because they involve actions or inaction outside the record are not


       5
           To be abundantly clear, Rule 22(b), as it existed at the time of Havard’s trial, stated:

                  Issues which may be raised in post-conviction proceedings may
                  also be raised on direct appeal.        Where the appellant is
                  represented by counsel who did not represent the appellant at
                  trial, the failure to raise such issues on direct appeal shall
                  constitute a waiver barring consideration of the issues in post-
                  conviction proceedings.

                                                      12
          waived since they cannot practically be raised without further development or
          investigation.

M.R.A.P. 22 (comment) (emphasis added).        In this case, Havard was represented at trial by

counsel other than the current attorneys representing him on appeal.     To avoid waiving these

issues on post-conviction proceedings, Havard would be required under the current rule to

raise them on this direct appeal. Under the former rule, the standard was more flexible and not

restricted to certain types of issues.   In either case, these issues may properly be raised on

direct appeal, but we still must make a determination as to whether certain issues should be

addressed on direct appeal, or be left for another day for post-conviction relief proceedings.

¶14.      Though we may consider these issues on direct appeal, the next question is whether it

is appropriate to consider issues that would require us to go outside the record. Reflecting the

thrust of the rule generally, this Court recently held that when appellate counsel is different

from trial counsel, and when there is a perceived requirement under the rule to raise on direct

appeal issues      which   are   commonly    reserved   for   post-conviction   proceedings,   our

consideration of supplemental documents on direct appeal in death penalty cases is proper.

Branch v. State, 882 So.2d 36, 49 (Miss. 2004).

¶15.      In Branch, we continued on a course of wrestling with the procedural quagmire

resulting from what we respectfully characterize as a less than clear decision by the United

States Supreme Court in Atkins v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335

(2002).     After declaring the execution of the mentally retarded amounted to cruel and unusual




                                               13
punishment in violation of the Eighth Amendment to the United States Constitution, the Court

stated:

          To the extent there is serious disagreement about the execution of mentally
          retarded offenders, it is in determining which offenders are in fact retarded. In
          this case, for instance, the Commonwealth of Virginia disputes that Atkins
          suffers from mental retardation. Not all people who claim to be mentally
          retarded will be so impaired as to fall within the range of mentally retarded
          offenders about whom there is a national consensus. As was our approach in
          Ford v. Wainwright, with regard to insanity, "we leave to the State[s] the task of
          developing appropriate ways to enforce the constitutional restriction upon its
          execution of sentences." 477 U.S. 399, 405, 416-417, 106 S.Ct. 2595, 91
          L.Ed.2d 335 (1986).

536 U. S. at 317. Thus, in Russell v. State, 849 So.2d 95, 145-49 (Miss. 2003), we began our

arduous journey down the road of considering post-Atkins claims of mental retardation by

death row inmates. Russell was followed by our decision in Goodin v. State, 856 So.2d 267,

274-82 (Miss. 2003).         Our cases dealing with Atkins issues via post-conviction relief

proceedings are by now legion. See, e.g., Jordan v. State, ___ So.2d ___, 2005 WL 1176102

(Miss. 2005); Wells v. State, 903 So.2d 739 (Miss. 2005); Conner v. State, 904 So.2d 105

(Miss. 2004); Hughes v. State, 892 So.2d 203 (Miss. 2004); Wiley v. State, 890 So.2d 892

(Miss. 2004); Gray v. State, 887 So.2d 158 (Miss. 2004).

¶16.      In Branch, a direct appeal of a capital murder conviction and imposition of the death

penalty, we were confronted with a mental retardation claim supported by documents outside

the trial record.   Like Havard, Branch had appellate counsel who had not served as his trial

counsel.     On his direct appeal, Branch submitted an appendices to his original brief, which

included, inter alia, various affidavits from a doctor, one of his trial attorneys, family

                                                 14
members, and teachers.     The State objected to our consideration of these documents which

were clearly outside the record. We stated:

       The State challenges Branch's appendices which were not part of trial record.
       According to the State, these documents are barred from consideration.
       Wansley v. State, 798 So.2d 460, 464 (Miss. 2001). However, Branch is not
       represented by the same counsel. Initially, Branch was represented by Callestyne
       Crawford and Solomon Osborne. Prior to trial, Osborne was replaced by W.S.
       Stuckey. The Office of Capital Defense Counsel was appointed for this direct
       appeal. We note M.R.A.P. Rule 22(b):

               Issues which may be raised in post-conviction proceedings may
               also be raised on direct appeal. Where the appellant is
               represented by counsel who did not represent the appellant at
               trial, the failure to raise such issues on direct appeal shall
               constitute waiver barring consideration of the issues in post-
               conviction proceedings.

       If new counsel on direct appeal is required to assert collateral claims, there
       must be an opportunity to submit extraneous facts and discovery and evidentiary
       hearing to develop and prove the allegations. See Brown v. State, 798 So.2d
       481, 491 (Miss. 2001) (citing Smith v. State, 477 So.2d 191, 195 (Miss. 1985)
       and Turner v. State, 590 So.2d 871, 874 (Miss. 1991)); Jackson v. State, 732
       So.2d 187, 190 (Miss. 1999).

       We have stated that “there is conflicting authority on whether this Court should
       apply the procedural bar” in a post-conviction relief case raising ineffective
       assistance of counsel on direct appeal. Goodin v. State, 856 So.2d 267, 279 (¶
       30) (Miss. 2003). Goodin was then permitted to proceed on the issue of
       ineffective assistance of counsel and was granted an evidentiary hearing to
       determine whether he was “mentally retarded within the meaning of Atkins.”
       Although this case is a direct appeal, Branch is represented by counsel who
       did not represent him in the trial court. Branch must raise Atkins and
       ineffective assistance of counsel issues in this direct appeal or he will be
       barred from doing so in subsequent appeals. Therefore, we will permit
       Branch to proceed with these issues, and we will consider the additional
       documents supplied in Appendices to Original Brief of Appellant.

882 So.2d at 49 (emphasis added).


                                              15
¶17.   However, we later emphasized the limiting nature of our language in Branch regarding

consideration of appendices which were not part of the official record on appeal. In Hodges

v. State, 912 So.2d 730, 750 (Miss. 2005), we stated:

       Hodges argues that according to Branch v. State, 882 So.2d 36, 49 (Miss.
       2004), this Court is allowed to consider such extraneous evidence not in the
       record. However, this Court in Branch clearly set forth that such appendices
       which were not part of the trial record were to be considered only on the Atkins
       [v. Virginia, 536 U.S. 304, 122 S.Ct. 2242, 153 L.Ed.2d 335 (2002)] and
       ineffective assistance of counsel issues. Here, during oral argument, defense
       counsel conceded that he was not pursuing this issue as ineffective assistance
       of counsel, but rather was doing so under the theory of prosecutorial
       misconduct. Also, this Court has recently amended Rule 22 of the Mississippi
       Rules of Appellate Procedure. Even though this amendment does not apply to
       the case sub judice, this Court holds that the plea hearing, which is not in the
       record, is barred from consideration and Branch does not allow this Court to
       consider such extraneous evidence. To make it clear what this Court can
       consider on direct appeal in future cases, Rule 22 has been amended to state that
       “[i]ssues which may be raised in post-conviction proceedings may also be raised
       on direct appeal” if such issues are based on facts fully apparent from the
       record. M.R.A.P. 22 (emphasis added).

912 So.2d at 750.

¶18.   We are not about to embark upon a journey of a carte blanche consideration of outside-

the-record documents, such as a juror’s affidavit, to decide issues on direct appeal. Our ruling

in Branch, as clarified in Hodges, was limited to a consideration of Branch’s Atkins issues

as it related to perceived ineffective assistance of trial counsel.    It would indeed be dangerous

here for us to begin a precedent of considering on direct appeals post-trial affidavits by affiants

who have not been subjected to cross-examination.        The utilization of affidavits is better served

in the post-conviction relief proceedings allowable by statute.       Miss. Code Ann. § 99-39-1 et



                                                 16
seq. (Rev. 2000).   Having raised this issue with different counsel on direct appeal, Havard has

preserved his right to raise this issue, supported by affidavits, in future post-conviction relief

proceedings.

¶19.   Considering the “reverse-Witherspoon” issue, absent the juror affidavit, the exact

assignment of error here is that defense counsel was ineffective by failing to ask “reverse-

Witherspoon” questions, meaning defense counsel should have asked whether the jurors would

automatically vote for the death penalty. Irving, 498 So.2d at 310. Under this rule, the United

States Supreme Court held that a juror must be excused if his or her views on the death penalty

would unfairly affect the outcome of the jury verdict. Witherspoon, 391 U.S. at 520.          Trial

counsel did not ask “reverse-Witherspoon” questions, but the trial court did. The trial judge

asked if any potential juror would automatically vote for the death penalty.     Conversely, the

judge also asked if any potential juror would automatically vote against the death penalty.    The

trial court therefore conducted both a “Witherspoon” examination               and   a   “reverse-

Witherspoon” examination.    Worth noting is that the trial judge did strike at least nine venire

members for cause at the request of the State based on Witherspoon considerations. Neither

the State nor defense counsel challenged Thomas for cause or peremptorily.            The proper

questions were asked by the court and counsel and were answered by the potential jurors. The

trial judge questioned the jurors on their abilities or inabilities, both as a group and

individually, to consider a death sentence. The trial judge also requested that the attorneys not

be redundant in their voir dire examination, keeping in mind the voir dire the court had



                                               17
conducted.       Honoring this request, defense counsel, during the voir dire, stated to the venire,

“I’m not going to ask you anything that the Judge or [counsel for the state] asked you unless we

really need to.” Again, we cannot find that trial counsel’s silence during this phase of voir dire

constituted reversible error, when considering the totality of the voir dire examination

conducted by the trial judge and the attorneys. Succinctly stated, all necessary questions were

propounded to the venire during the whole of voir dire.             Defense counsel, having heard the

questions and the responses from the venire, and having observed the jurors’ demeanor

throughout the voir dire, was then free to choose not to repeat the questions. We cannot fairly

say defense counsel’s performance was deficient and prejudiced the defense.            Therefore, this

issue fails under the Strickland test, and is thus without merit.


          III.    WHETHER HAVARD WAS DENIED HIS CONSTITUTIONAL
                  RIGHT TO A FAIR TRIAL BECAUSE OF THE SEATING OF A
                  JUROR WHO SUPPORTS THE DEATH PENALTY IN ALL
                  MURDER CASES AND THAT JUROR’S FAILURE TO ANSWER
                  THE TRIAL COURT’S QUESTION ON THIS POINT

¶20.      Havard also claims the seating of juror Thomas, as well as Thomas’s failure to answer

the trial court’s “reverse-Witherspoon” questions, effectively deprived Havard of his right to

a fair trial under the Sixth, Eighth, and Fourteenth Amendments of the United States

Constitution and their counterparts in the Mississippi constitution.         The State counters with

its analysis of M.R.A.P. 22, stating that because the record is devoid of any facts to

substantiate Havard’s claim, this Court cannot consider a post-conviction issue on direct

appeal.      This issue indeed does not raise claims of ineffective assistance of trial counsel.


                                                    18
Although the former Rule 22 required an appellant with different counsel on direct appeal to

raise certain issues on pain of waiver in subsequent PCR proceedings, Rule 22 does not require

that all issues be heard on direct appeal. Havard has now raised these issues and cannot later

be found to have waived them. Havard’s avenue for seeking future relief has not been thwarted

– he has preserved those issues for post-conviction proceedings.    While the current Rule 22

was not in place when Havard’s case was tried, the current Rule 22, its comments, and Branch

and Hodges give guidance as to what purpose the rule should serve. Concerning this issue, we

find that it cannot practically be raised without further development or investigation, which

would be proper during future post-conviction relief proceedings.   This issue is without merit

on direct appeal as post-conviction proceedings are better tailored for the Court to consider

it.

       IV.    WHETHER HAVARD WAS DENIED EFFECTIVE ASSISTANCE
              OF COUNSEL DUE TO COUNSEL’S FAILURE TO ADEQUATELY
              SUPPORT THE DEFENSE STRATEGY

¶21.   Havard again claims ineffective assistance of counsel in that his attorneys at trial

developed a trial strategy and then did not investigate, secure expert assistance, offer any

evidence in support of the theory, or request a jury instruction in support of the theory.

Because trial counsel’s theory was to contest the underlying felony of sexual battery, Havard

argues that trial counsel should have presented rebuttal evidence and relies on a post-trial

affidavit of Dr. James Lauridson to offer the possibility of disproving any sexual battery

through DNA testing.    Havard also contends that trial counsel was ineffective in failing to




                                              19
secure a pathologist to investigate and present a theory of defense. Trial counsel did request

funds for an investigator, but the trial court denied that request.

¶22.    Again, the State counters with its analysis of Rule 22 as to Dr. Lauridson’s outside-the-

record affidavit, and, consistent with our discussion of Issue II, supra, we consider this issue,

absent Dr. Lauridson’s affidavit.6

                 1.      Failure to obtain DNA evidence

¶23.    Havard claims his trial counsel was ineffective for failing to secure a DNA expert to

disprove the allegations of sexual battery, the underlying felony in this case. Havard’s counsel

did however establish on cross-examination of crime lab biologist Amy Winter that no testing

was done on Havard or Chloe for DNA samples. As the State correctly points out in its brief

to this Court, showing the absence of DNA evidence on either Chloe or Havard would not

absolve Havard of guilt of sexual battery.         Sexual battery is defined as sexual penetration of a

class of victims. Miss. Code Ann. § 97-3-95. The sexual penetration, as defined by statute,

may be penetration with “any object,” not necessarily a body part. Miss. Code Ann. § 97-3-97.

Indeed, on cross examination, defense counsel produced testimony that no thorough search


        6
          Because we have determined we will not consider Dr. Lauridson’s outside-the-record
affidavit, we deem it unnecessary here to address the authority submitted by Havard’s appellate
counsel in his Rule 28(j) letter. Gersten v. Senkowski,426 F.3d 588 (2nd Cir. 2005). See M.
R. A. P. 28(j). Gersten involved an appeal to the Second Circuit Court of Appeals from a
federal district court’s grant of a petition for a writ of habeas corpus. Inasmuch as the
incarcerated defendant had been tried and convicted in state court, and his conviction and
sentence affirmed on direct appeal, the federal district court trial (and thus ensuing appeal to
the circuit court of appeals) quite appropriately involved extensive affidavit testimony from
experts to discredit the prosecution’s theory of sexual abuse of the minor victim. Thus, for
today’s discussion, Gersten is inapplicable.

                                                     20
was conducted for any blunt object which could have been used in the commission of the

underlying felony.

¶24.    In Branch, we stated, “an indigent defendant has a right to receive state funds for a DNA

expert where the state presents DNA evidence.” 882 So.2d at 62 (citing Richardson v. State,

767 So.2d 195, 199 (Miss. 2000)).        The State presented DNA evidence which had been

collected from the bed sheet and which matched the DNA of both Havard and Chloe. Defense

counsel did adduce testimony on cross-examination that a sexual assault kit from Chloe testing

for any of Havard’s DNA in her rectum or vagina came back negative. Consistent with long-

standing principles of fairness in criminal trials, Havard carried no burden to prove any fact,

but held a presumption of innocence which was explained to the jury. The State carried the

burden of proving Havard’s guilt beyond a reasonable doubt. It is apparent from the record that

defense counsel’s strategy was to attack the weakness of the State’s case, and for reasons

discussed, infra, such a defense strategy is not per se ineffective assistance of counsel under

Strickland.

                2.    Failure to secure a pathologist

¶25.    Havard claims his trial counsel was ineffective for failing to secure a pathologist to

investigate the case and develop a defense strategy.          Havard’s counsel did request an

independent evaluation of the autopsy report based on counsel’s lack of medical training and

need to develop a defense. The trial court denied the motion because counsel showed no basis

for need when Dr. Steven Hayne, the pathologist who prepared the report, was available.

Havard now asserts that the failure of his trial counsel to present the trial court with any basis

                                               21
for the request constitutes ineffective assistance.     Havard relies on a case from this Court to

support his proposition that a denial of a defendant’s request for expert assistance can strip an

accused of a fair trial.     Harrison v. State, 635 So.2d 894 (Miss. 1994). In Harrison, this

Court made clear that a right to defense funds to obtain such an expert are conditioned upon

a showing of need to prepare a defense, and will depend on the facts and circumstances of each

case. Id. at 901. As Havard points out through his reliance on Harrison, this Court has stated

in Hansen v. State, 592 So.2d 114, 125 (Miss. 1991) that a showing of substantial need is

required for such a request.         The defendant must bring forth “concrete reasons” to the trial

judge that assistance would be beneficial. Harrison, 635 So.2d at 901. Because trial counsel

failed to bring forth any concrete reasons or show any substantial need, Havard alleges

ineffective assistance of counsel.

¶26.      We stated in Harrison that because no single test exists for determining when an

expert’s services are necessary, and because the determination is made on a case-by-case basis,

the trial judge has the sound discretion to decide when a need exists. Id. In Johnson v. State,

529 So.2d 577, 590 (Miss. 1988), we stated that we will grant relief to a defendant for denial

of expert assistance only where the defendant demonstrates that the trial court abused its

discretion so egregiously that it denied him due process and rendered his trial fundamentally

unfair.

¶27.      As noted, Havard offers the affidavit of Dr. James Lauridson and an accompanying

medical journal article to show this substantial need which his trial counsel failed to show.   Dr.



                                                   22
Lauridson reviewed the autopsy report before submitting his affidavit.              Again, we deem it

inappropriate to consider this outside-the-record documentation.              Thus, the question before

this Court is whether trial counsel was ineffective for failure to make a more diligent effort

to request his own pathologist by obtaining this information and showing need. We cannot find

that defense counsel’s efforts rose to such a level so as to offend Strickland.           Trial counsel

made the request based on a need for assistance in interpreting the autopsy report.            Now on

appeal, Havard’s counsel has an independent evaluation of that autopsy report.           The trial court

exercised its discretion in refusing defense counsel’s request for an independent evaluation,

and we find no abuse of discretion in the trial court’s actions so as to deny Havard a

fundamentally fair trial.

                 3.         Failure to include a lesser offense instruction

¶28.    Havard claims his trial counsel was ineffective for not including a lesser offense

instruction on murder or manslaughter.          When claiming ineffective assistance of trial counsel

because of jury instructions, “[i]t is the duty of the appellant to demonstrate both error in

failing to receive the instruction and the prejudice to the defense.”           Burnside v. State, 882

So.2d 212, 216 (Miss. 2004).

¶29.    Havard relies on Woodward v. State, 635 So.2d 805 (Miss. 1993) to support his

assertion that his trial counsel had an obligation to submit a jury instruction on non-capital

(simple) murder when embracing a theory of defending against the underlying felony.                This

Court in Woodward            found trial counsel to be ineffective, but not for failing to submit jury



                                                    23
instructions.   Id. at 810.   The accused in Woodward claimed ineffective assistance because

defense counsel admitted that the defendant committed murder. Id. at 808. In Woodward, the

defendant, who was on trial for capital murder, had admitted to shooting the victim but claimed

it was not during the commission of the underlying felony of rape; therefore, counsel admitted

at trial that the defendant was guilty of simple murder, a lesser crime than that of capital

murder. Id. at 808.

¶30.    As in any case, jury instructions are critical in homicide cases. “In a homicide case, as

in other criminal cases, the court should instruct the jury as to theories and grounds of defense,

justification, or excuse supported by the evidence, and a failure to do so is error requiring

reversal of a judgment of conviction.” Giles v. State, 650 So.2d 846, 849 (Miss. 1995). “We

have repeatedly held that lesser-included offense instructions should not be indiscriminately

granted. Rather, they should be submitted to the jury only where there is an evidentiary basis

in the record therefor.” Lee v. State, 469 So.2d 1225, 1230 (Miss. 1985) (citations omitted).

We also stated in Giles that even if the defenses are based on meager evidence and highly

unlikely, “a defendant is entitled to have every legal defense he asserts to be submitted as a

factual issue for determination by the jury under proper instruction of the court.”   Giles, 650

So.2d at 849.     In Giles, defense counsel’s only instruction submitted for his theory of defense

was rejected by the trial court.       Both Giles and Woodward emphasized that the jury

instructions which reflect the defenses counsel employs must be submitted to the jury.    In both

Giles and Woodward, as in today’s case, counsel’s proposed jury instructions reflected the



                                               24
defenses proffered.    Havard’s counsel presented a theory that Havard did not commit the

underlying offense. Had the jury found this to be true, the jury’s only choice would have been

to acquit Havard.

¶31.    With regard to all three of the above assignments of attorney error, we reiterate that

counsel is given broad discretion to plan a trial strategy and to carry it out. In Branch, we said,

“When evaluating the overall performance of counsel, counsel must make strategic

discretionary decisions including whether or not to file certain motions, call certain witnesses,

ask certain questions or make certain objections.” Branch, 882 So.2d at 52 (citation omitted).

Such decisions do not necessarily equate to ineffective assistance simply because counsel was

not successful at trial.     These trial decisions by counsel did not decidedly result in

performance deficient under Strickland, but even if they did, the inquiry does not end there.

“Once a deficient performance is shown, a ‘defendant must show that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.       A reasonable probability is a probability sufficient to undermine

confidence in the outcome.’” Woodward, 635 So.2d at 808 (quoting Strickland, 466 U.S. at

694).

¶32.    To prevail on this claim, Havard must show under Strickland that counsel’s conduct “so

undermined the proper functioning of the adversarial process that the trial cannot be relied on

as having produced a just result.”    Strickland, 466 U.S. at 686.       As to whether defense

counsel’s trial strategies and decisions were sound, Havard has no guarantee of flawless, or



                                               25
successful, representation.    “There is no constitutional right to errorless counsel.”        Branch,

882 So.2d at 52.       The record before us raises serious doubts as to whether the evidence

supported the giving of a non-capital murder instruction or a manslaughter instruction.

Admittedly, had defense counsel submitted such lesser offense instructions, this action would

not have been contrary to the defense theory that there was insufficient evidence for the jury

to find that Havard was guilty of the underlying felony of sexual battery. However, we view this

decision by Havard’s counsel not to be outside the realm of appropriate trial strategy. Because

defense counsel did not submit the lesser offense instructions, had the jury found that the State

failed to prove Havard guilty of the underlying felony of sexual battery, the jury would have

been required to find Havard not guilty of capital murder, thus rendering him a free man. On

the other hand, if any lesser offense instruction had been given to the jury, if the jury found that

the State had failed to prove the underlying felony, the jury still could have found Havard guilty

of the lesser offense, thus placing him in the state penitentiary for twenty years to life

(depending on whether the jury had found Havard guilty of manslaughter or non-capital

murder).    Trial counsel’s decision not to submit lesser offense instructions, while it turned out

to be unsuccessful, was appropriate trial strategy, and thus beyond the realm of serious

consideration on a claim of ineffective assistance of counsel.             We thus cannot say that trial

counsel’s performance was deficient and that, but for counsel’s deficient performance at trial

with regard to this issue, a reasonable probability exists that the outcome would have been

different. Thus, this issue fails under Strickland and is without merit.




                                                    26
        V.      WHETHER HAVARD WAS DENIED HIS CONSTITUTIONAL
                RIGHT OF A FUNDAMENTALLY FAIR TRIAL BECAUSE OF
                PROSECUTORIAL MISCONDUCT AT CLOSING ARGUMENT

¶33.    In closing argument, counsel for the State stated, “Now, I’m not making any accusations.

I don’t know if anything had ever happened with that child before, but that night he got carried

away or something, and he hurt that child more than he intended to in this sexual battery.”

Havard claims this amounts to a suggestion that Havard had previously sexually assaulted Chloe

and is prosecutorial misconduct.

¶34.    Havard’s counsel failed to object to these statements at trial. The applicable rule here

is clear. “In order to preserve an issue for appeal, counsel must object. The failure to object

acts as a waiver.” Carr v. State, 873 So.2d 991, 1004 (Miss. 2004).             Were Havard now

alleging ineffective counsel for failure to object to this statement, our analysis here would be

different. Because trial counsel failed to object at trial, this issue is waived.    Procedural bar

notwithstanding, we also address this issue on its merits.

¶35.    It has long been the rule that defense counsel is entitled to broad latitude in closing

argument and that the prosecuting attorney enjoys a similar freedom. Neal v. State, 451 So.2d

743, 762 (Miss. 1984).       A prosecuting attorney’s restriction to this latitude is that he or she

may not argue some impermissible factor, such as the right of appeal or the fact that the

defendant chose not to testify.      Id.   The statements about that night’s alleged sexual battery

were a permissible inference from the evidence the State had presented.          This is acceptable

under Holland v. State, 705 So.2d 307, 345 (Miss. 1997).               Havard complains that the



                                                    27
statement infers that Havard may have been sexually inappropriate with Chloe in the past.

However, we have long held that the prosecutors remarks are viewed in light of the entire trial.

Byrom v. Stat e, 863 So.2d 836, 872 (Miss. 2003). Looking at the record of the entire trial,

we cannot find that the actions of the State constituted prosecutorial misconduct. Additionally,

considering the totality of the record, even if we were to somehow find error in these

statements, such error was unquestionably harmless. Lastly, the jury was properly instructed

that comments from the attorneys were not to be regarded as evidence when the jury

deliberated on its verdict. Accordingly, this issue is without merit.

        VI.      WHETHER THE TRIAL COURT ERRED IN ALLOWING THE
                 INTRODUCTION OF VICTIM IMPACT TESTIMONY AT
                 SENTENCING

¶36.    The next issue is whether the trial court erred in allowing the victim impact testimony

of Lillian Watson, Chloe’s maternal grandmother who said, “Justice means [Chloe’s] life was

taken, and there is only one way that we can find justice for Maddie. A life for a life.” Havard

argues that because the testimony exceeded the bounds of allowable victim impact testimony,

this amounts to trial court error in allowing this testimony.

¶37.    Victim impact evidence is admissible at sentencing, though not at the culpability phase

of trial. Payne v. U.S., 501 U.S. 808, 111 S.Ct. 2597, 115 L.Ed.2d 720 (1991). We have

allowed such evidence, recognizing that Payne only laid out what was constitutionally

permitted, but not necessarily mandatory.           Hansen, 592 So.2d at 146-47.       “Victim impact

evidence, if relevant, is admissible in the sentencing stage.”          Wilcher v. State, 697 So. 2d



                                                      28
1087, 1104 (Miss. 1997).         As it is constitutionally permissible, this Court will allow such

testimony, when relevant, in narrow circumstances. Branch, 882 So.2d at 67. “The evidence

offered was proper and necessary to a development of the case and true characteristics of the

victim and could not serve in any way to incite the jury.” Jenkins v. State, 607 So. 2d 1171,

1183 (Miss. 1992). We have also allowed the opinions of the victim’s family members as to

the crimes and the defendant as permissible victim impact testimony.    See Wells v. State, 698

So. 2d 497, 512 (Miss. 1997). In the testimony that Watson gave at sentencing, she also made

clear that she was not seeking revenge and did not consider herself a vengeful person.        Her

entire testimony, taken in context, was not designed to incite the jury. The vast majority of her

testimony went straight to the relationships between her family members, including Chloe, and

the impact losing Chloe had on them, all part of permissible testimony under our case law. See

Edwards v. State, 737 So. 2d 275, 290-91 (Miss. 1999). In Edwards, the State made closing

remarks during sentencing that injustice would be hard to bear by the family and friends of the

victim.   Also, the State asked rhetorically whether it was justice for the defendant to remain

sitting in jail reading, sleeping and watching television.   Id. at 291.   In Wells we allowed

comments by the prosecution referring to testimony that opined the defendant in that case was

not acting under duress and “knew exactly what he did, and when he did it” because of the

manner in which the defendant killed the stabbing victim and cleaned up the crime scene.

Wells, 698 So. 2d at 512.         We did not find either of these to exceed the boundaries of

permissible victim impact testimony.



                                                29
¶38.     Even assuming, arguendo, that Watson’s testimony may have constituted error, we

borrow the reasoning from the Fifth Circuit, and find that requests by a family member for the

jury to sentence the defendant to death can constitute harmless error when any prejudice that

did result from the statements was mitigated by the trial court’s jury instructions not to be

swayed by passion, prejudice or sympathy. U.S. v. Bernard, 299 F.3d 467, 480-81 (5th Cir.

2002).    Though the witnesses offering victim impact testimony in that case did not ask for the

death penalty, the court in Bernard provides persuasive reasoning for this Court. The Bernard

court also looked to the context of the entire testimony and pointed out that victim impact

testimony is a way to inform the jury about the specific harm caused by the crime, about the

victim, and about the victim’s family.        Id.    Impermissible testimony must be unduly prejudicial

and render the trial fundamentally unfair.          Id.   The Supreme Court clearly recognized the

unlikelihood that a brief statement would inflame a jury more than the facts of the case.

Payne, 501 U.S. at 832. Even if we were to find that the statement was outside the boundaries

of Payne and possibly constituted error, when all of the testimony is taken together in context,

the result was not such as to prejudice the jury and render the trial fundamentally unfair.

¶39.     Again, Havard’s counsel failed to object to this statement at trial.             Though Havard

mentions in a footnote that failure to object to this statement constitutes ineffective counsel,

the assignment of error here is focused on trial court error in allowing the testimony. Because

the trial judge cannot be faulted for not ruling on an objection which was not made, and because




                                                     30
this claim is also waived due to failure to object, this issue is without merit.   Likewise, even

considering this issue on its merits, we find it has no merit.

        VII.      WHETHER TRIAL COUNSEL WERE INEFFECTIVE FOR NOT
                  DEVELOPING AND PRESENTING COMPELLING EVIDENCE IN
                  MITIGATION OF PUNISHMENT

¶40.    At the sentencing phase of the trial, Havard’s counsel called two witnesses, Cheryl

Harrell, Havard’s mother, and Ruby Havard, his grandmother, to offer testimony in mitigation.

Havard now contends this was ineffective assistance of counsel in that only calling these two

witnesses, and giving them virtually no preparation for trial, was an inadequate attempt at giving

the jury evidence in order to consider a sentence less than death. Havard further contends the

full background of his life would have shown the jury the hardships he suffered and his capacity

to love. To support this issue, Havard submits several affidavits of friends, family, and a social

worker who reviewed his life history.

¶41.    Once more, the State responds to Havard’s argument by referring to its Rule 22 and

Branch analysis, stating that this Court cannot consider the issue on direct appeal because the

record is absent of any facts to support the claim. Again, the former Rule 22, the version of

the rule controlling here, allows us to consider these claims on direct appeal in this death

penalty case, even if those claims are not based on facts fully apparent from the record, where

counsel at trial was different from that on appeal. These affidavits reveal that Havard’s life was

full of abuse, neglect and hardships. He did not know his father, who is now serving time in a

federal prison.    He had been abused by his mother’s boyfriend and his grandfather who took

Havard in as a son. Havard also has a history of drug use. The affidavit of a social worker,

                                                      31
Adriane Kidd, reveals the negative effects such a life can have on a person. Havard asserts the

jury should have been entitled to hear in more detail this part of his past. Havard also contends

now that trial counsel should have drawn attention to his good qualities, such as his ability to

show love and compassion, especially to small children. However, this issue can more

effectively be submitted and argued via post-conviction proceedings because Havard’s

argument on this issue relies for the most part on outside-the-record documentation to which

the State is unable to respond.

¶42.    Without considering these affidavits, which are not part of the official record, we note

that the record does reveal that Havard’s trial counsel procured testimony from Harrell that his

father deserted him at a young age and did not play a role in rearing him. Harrell also testified

as to Havard’s tender side, specifically discussing Havard’s showing love for other children in

Harrell’s family. Ruby Havard testified to her relationship with Havard as a boy and discussed

his love for children, specifically his two nieces.       She also testified that Havard had planned

to marry Chloe’s mother to care for both of them. On the other hand, both Ruby Havard and

Harrell stated in their affidavits that trial counsel did not prepare them for their testimony and

that they did not know what to say when asked shortly before trial to testify.

¶43.    This Court certainly recognizes the importance of presenting mitigating evidence at

capital sentencing proceedings.       State v. Tokman, 564 So.2d 1339 (Miss. 1990).             We

recognized in Tokman that “counsel has a duty to interview potential witnesses and to make

an independent investigation of the facts and circumstances of the case.”        Id. at 1342.   The

United States Supreme Court in Wiggins v. Smith, 539 U.S. 510, 525, 123 S.Ct. 2527, 2537,

                                                   32
156 L.Ed.2d 471 (2003) stated that “any reasonably competent attorney” would realize the

value in pursuing leads “necessary to making an informed choice among possible defenses.”

Id.    In what the Court called a “half-hearted” mitigation case, trial counsel in Wiggins

presented one expert witness but did not present the defendant’s life history or social details.

Id.

¶44.     Havard uses Wiggins to argue that a reasonable probability exists that at least one juror

would have found a different balance between the mitigating and aggravating circumstances but

for the alleged constitutional error, and that he has therefore established prejudice against him.

Id.    To make his point, Havard relies on several cases where this Court has vacated criminal

sentences based, at least in part, on ineffective assistance of counsel during the

sentencing/mitigation phase.    See Moody v. State, 644 So.2d 451 (Miss. 1994) (aggravated

assault, robbery, and larceny case where counsel did not use facts in mitigation that were

readily available, including the age of the two defendants at the time of trial, the lack of prior

convictions and history of psychological problems of one defendant, and the fact that the other

defendant was married and the father of three children); Woodward, 635 So.2d 805 (Miss.

1993) (post-conviction relief case where counsel argued for mitigation through “redeeming

love” and failed to present the critical portion of the expert witness’s testimony that

psychological tests showed the defendant suffered from severe mental disturbance at the time

of the crime, in the form of a major depressive disorder with psychotic features, as well as a

detailed history brought out during the interviews between the expert and the defendant);



                                                33
Tokman, 564 So.2d 1339 (appeal from a post-conviction proceeding where, despite a serious

conflict in the evidence of the defendant’s psychological and psychiatric condition, the trial

judge found that with timely investigation, mitigation evidence could have been obtained and

offered during the penalty phase which would have presented the defendant to the jury as a

person other than the cold-blooded, callous murderer portrayed by the State); Leatherwood

v. State, 473 So.2d 964 (Miss. 1985) (on motion to vacate or set aside judgment and sentence,

this Court found the attorney failed to call favorable, willing witnesses, including defendant’s

military commander and pastor, who could be discovered by questioning the defendant).          As

can be seen from the circumstances of each case listed, not all the cases are applicable, and

none of these cases convince us that Havard’s argument requires reversal on this issue. First,

Moody was not a death penalty case. Further, neither Woodward, Leatherwood, nor Tokman

were death penalty cases before us on direct appeal.              Those three cases involved post-

conviction relief proceedings following our affirmance on direct appeal.

¶45.    The State cites cases in response where no ineffective assistance of counsel existed

despite not discovering all mitigating evidence.        See Gray v. State, 887 So. 2d 158 (Miss.

2004) (counsel not ineffective when he presented a case in mitigation by calling witnesses who

testified to defendant’s low IQ, nonviolent predisposition, childhood history and emotional

trauma); Holly v. State, 716 So. 2d 979 (Miss. 1998) (counsel was deficient for failing to get

mental expert for mitigation and only presenting one witness, defendant’s mother, but

defendant did not show this prejudiced him).



                                                   34
¶46.   In Stringer v. Jackson, 862 F.2d 1108, 1116 (5 th Cir. 1988), the Fifth Circuit held that

“[t]he failure to present a case in mitigation during the sentencing phase of a capital trial is not,

per se, ineffective assistance of counsel.” We have in the past recognized the Stringer rule.

See Gray, 887 So. 2d at 167 (Miss. 2004). See also Williams v. State, 722 So. 2d 447, 450

(Miss. 1998) (citing Williams v. Cain, 125 F.3d 269, 277 (5th Cir. 1997)). We have relied on

Stringer in cases before us on direct appeal.         “The focus of the inquiry must be whether

counsel’s assistance was reasonable considering all the circumstances.”        Jones v. State, 857

So. 2d 740, 745 (Miss. 2003) (life imprisonment sentence following murder conviction).

“This court has often upheld decisions not to put on mitigating evidence where the decision

resulted from a strategic choice.”     Howard v. State, 853 So. 2d 781, 799 (Miss. 2003)

(quoting Stringer, 862 F.2d at 1116) (death sentence following capital murder conviction).

¶47.   Havard argues that trial counsel’s failure to prepare Ruby Havard and Harrell to testify,

and counsel’s failure to investigate potential mitigating evidence, created a possibility that trial

counsel’s actions concerning this issue were unreasonably deficient and not what the Sixth

Amendment guarantees.       However, Havard’s trial counsel did bring forth and present some

evidence to mitigate the sentence through the testimony of two witnesses.          We are therefore

unable to conclude from this record that the trial cannot be relied upon as having produced a

just result. To meet the Strickland standard, Havard must show us this – the lack of a reliable,

just result from the trial because of his counsel.       It is also incumbent upon Havard under

Strickland to demonstrate both that his counsel was deficient and that the deficiency



                                                 35
prejudiced the case.     A reasonable probability must exist that the outcome of the sentencing

would have been different but for counsel’s actions.         His sentence must have resulted from a

breakdown in the adversary process that renders the result unreliable.               Given the testimony

provided in mitigation and what it did show the jury about Havard’s life and tendencies, we

simply cannot find such breakdown, or a prejudicial deficiency in trial counsel’s performance.

¶48.    Havard has now preserved the issue for any PCR proceedings by not failing to waive it

here on direct appeal.     We decline the invitation to start a dangerous precedent of considering

post-trial affidavits in this instance by affiants who have not been subjected to cross-

examination.

¶49.    Additionally, the new comment under the current M.R.A.P. 22 makes clear that “[o]ther

post-conviction issues which cannot be raised at the time of appeal because they involve

actions or inaction outside the record are not waived since they cannot practically be raised

without further development or investigation.”        This issue is certainly one to which this Rule

would apply.     Opposing counsel simply has not had the opportunity to cross-examine or test

the new testimony Havard has presented via these affidavits.                In this direct appeal, we may

consider many issues the old version of Rule 22 broadly allows, but we still look to Branch

and Hodges as authority interpreting Rule 22, even though we decided Hodges after the rule’s

2005 amendment. Both cases and the current rule and its comment give appropriate guidance.

In this direct appeal, this issue is plainly one which cannot be raised and adequately addressed

without further development or investigation.

¶50.    For all of these reasons, we find this issue to be without merit.

                                                    36
        VIII. WHETHER HAVARD WAS DENIED HIS RIGHT TO EFFECTIVE
              ASSISTANCE OF COUNSEL IN CLOSING ARGUMENT AT THE
              SENTENCING PHASE OF TRIAL

¶51.    Havard next asserts he was denied effective assistance of counsel during the closing

arguments of the sentencing phase of his trial. Havard asserts that in a brief closing argument,

trial counsel conceded the aggravating circumstance of Chloe’s tender age and failed to argue

mitigating   circumstances   beyond   commenting      that   mitigating   circumstances     are    what

individuals on the jury can find in their souls to lessen the impact of the aggravating

circumstances.      Trial counsel also alluded to the testimony of Havard’s mother and

grandmother.

¶52.    “What is important at the [sentencing] stage is an individualized determination on the

basis of the character of the individual and the circumstances of the crime.”             Tuilaepa v.

California, 512 U.S. 967, 972, 114 S.Ct. 2630, 2635, 129 L.Ed.2d 750 (1994).                      During

sentencing, the jury determines whether a defendant eligible for the death penalty should in fact

receive that sentence. Id. The above requirement is met when the jury is able to consider the

relevant mitigating evidence, including the character of the defendant and the circumstances

of the crime. Id.     The question in today’s case is whether the performance of Havard’s trial

counsel was deficient to the extent that it falls short of the Sixth Amendment guarantees.

Certainly, at the sentencing phase, trial counsel for a defendant focuses on efforts to save the

defendant’s life.   Guilt is no longer an issue.    While trial counsel’s closing arguments at the

sentencing phase of Havard’s trial, when viewed with the benefit of hindsight, could have been



                                               37
presented more forcibly, this Court has been consistent in finding that closing argument falls

under the ambit of defense counsel’s trial strategy.   Pruitt v. State, 807 So.2d 1236, 1240

(Miss. 2002).      For this reason, we have also been consistently hesitant to vacate a sentence

based on closing arguments by defense counsel. Standing alone, this error, if any indeed exists,

is harmless as far as its ultimate effect on the outcome of the trial. Defense counsel made a

relatively short closing argument which in the end did not sway the minds of the jurors. Havard

relies on Woodward, 635 So.2d at 810, but this is distinguishable because in that case the trial

counsel went so far as to admit the guilt of his client and even told the jury he could not ask

the jury to spare the defendant’s life based on the facts. We have also often held that “[s]o long

as counsel in his address to the jury keeps fairly within the evidence and the issues involved,

wide latitude of discussion is allowed.”     Brewer v. State, 704 So.2d 70, 73 (Miss. 1997)

(quoting Clemons v. State, 320 So.2d 368, 371-72 (Miss. 1975)). Given this wide latitude and

any strategic decisions counsel could have made with regard to his approach to the trial of this

case, we are unable to find this issue presents us with an instance of reversible error. We thus

find this issue to be without merit.

        IX.      WHETHER THE TRIAL COURT ERRED IN OVERRULING AN
                 OBJECTION TO A PHOTOGRAPH DEPICTING THE VICTIM
                 DURING HER LIFETIME, THUS CAUSING PREJUDICIAL
                 SYMPATHY

¶53.    Havard’s next claim of error is that the trial court improperly overruled an objection

by defense counsel to the State’s introduction into evidence of a photograph of Chloe taken

during her lifetime.    Specifically, the State introduced at trial a photograph of Chloe dressed


                                                38
in a Christmas outfit.      Havard claims this created undue prejudice against him, especially

because the trial took place shortly before Christmas. The State responds that the photograph

was intended for use only for identification purposes.

¶54.     Havard offers much case law arguing that emotion evidence designed to create sympathy

for the victim is improper, and that in deciding guilt, the jury should consider only facts in

evidence, and not irrelevant influences and possible prejudices.   Also, Havard points out that

character evidence is generally inadmissible under Mississippi law.        Our inquiry becomes

whether the trial judge abused his discretion in allowing this photograph into evidence.    “The

admission of evidence, including photographs, is left to the sound discretion of the trial judge.”

Minor v. State, 831 So.2d 1116, 1120 (Miss. 2002). Havard argues that such evidence should

be subjected to a balancing test pursuant to the provisions of Miss. R. Evid. 403 and our case

law.     Indeed, the record does not reveal that the trial court performed a Rule 403 balancing

test.7   Even though a trial judge’s determination on the issue of admissibility of evidence must

ultimately be filtered through Rule 403, a trial judge’s failure to place Rule 403's magic words

into the record does not necessarily create the presumption that the trial judge failed to

consider Rule 403's requirements, nor does it automatically render the trial judge’s decision

on admissibility to be error, much less reversible error.   Allowing this photograph of a live


         7
          Miss. R. Evid. 403 provides:

         Although relevant, evidence may be excluded if its probative value is
         substantially outweighed by the danger of unfair prejudice, confusion of the
         issues, or misleading the jury, or by considerations of undue delay, waste of
         time, or needless presentation of cumulative evidence.

                                                   39
Chloe into evidence was not error. Even if we were to find error in the trial judge’s allowing

this photograph into evidence, which we do not, under the facts of this case, such error, if any,

was harmless. McKee v. Stat e, 791 So.2d 804, 810 (Miss. 2001). The photograph was not

intended to inflame the jury, but rather to identify the victim.   This purpose of identity falls

under the categories of admissible photographs. The State correctly cites several cases where

we have upheld the introduction of photographs for identification purposes.      See Stevens v.

State, 808 So.2d 908 (Miss. 2002); Edwards v. State, 737 So.2d 275 (Miss. 1999); Jordan

v. State, 728 So.2d 1088 (Miss. 1998); Walker v. State, 671 So.2d 581 (Miss. 1995); Bullock

v. State, 808 So.2d 908 (Miss. 1980).       However, any picture of six-month-old Chloe, no

matter what she was wearing, or the season, would surely have no different effect on the jury

than did this particular photograph of Chloe.   Any such error committed by the trial judge in

failing to perform a Rule 403 balancing test is harmless beyond a reasonable doubt. We have

stated that “[a]n error is harmless when it is apparent on the face of the record that a fair-

minded jury could have arrived at no verdict other than that of guilty.” McKee, 791 So.2d at

810 (citing Floyd v. City of Crystal Springs, 749 So.2d 110, 120 (Miss. 1999)) (other

citations omitted). Certainly, in viewing the photograph, the probative value of this relevant

evidence was not substantially outweighed by the danger of unfair prejudice. We thus find this

issue to have no merit.

        X.      WHETHER THE TRIAL COURT ERRED IN ANSWERING A
                QUESTION SUBMITTED BY THE JURY IN SUCH A WAY AS TO
                CAUSE SPECULATION OF EARLY RELEASE FROM A LIFE
                SENTENCE


                                                40
¶55.    The next issue is whether the trial judge, in answering a question submitted to him from

the jury while the jury was deliberating during the sentencing phase, created undue speculation

of some future release from incarceration if the defendant was not sentenced to death.       The

question concerned the definition of a life sentence.       Havard argues that the trial judge

answered the question in a way that left open the possibility in the jurors’ minds that if Havard

had not been sentenced to death, he could possibly, at some point in the future, be released

from incarceration on parole. This, Havard contends, made the option of a life sentence less

feasible for the jury. Havard relies on Williams v. State, 544 So.2d 782 (Miss. 1987), where

the concern was introducing an arbitrary and irrelevant factor into the jurors’ minds during

their decision on sentencing.

¶56.    In today’s case, the following discussion occurred during the sentencing phase of the

trial, but outside the presence of the jury:

        BY THE COURT: Let the record show that the Court has all counsel present, the
        jury having sent a note to the Court through the bailiff. The Court has allowed
        the attorneys to read the question which is as follows. This will be preserved for
        the record. Says, “Please define life without parole. One, will he spend the rest
        of his life in prison or will he ever be eligible for parole. Question”—this says
        number two, I guess. “Three, can the law be changed to allow him parole in the
        future? All right. Any comments for the record? […]

        BY MR. HARPER: Whatever the State feels appropriate.           I don’t have any
        suggestion.

        …

        BY MR. CLARK: Okay. Whatever you want to do.

        BY THE COURT: It’s the Court’s understanding that number one, if matters can
        be answered, they should always be answered truthfully to the jury. There are

                                               41
clearly some questions that can’t be answered. It would be my inclination to
give you a chance to object to anything before it goes, but it’s my inclination to
respond that life without parole means life in prison without any eligibility for
parole. It essentially says the same thing, but it does, I think, answer the first
two questions more adequately about it that life without parole life in prison
without any eligibility for parole. Now, the last question is, of course, the more
difficult question. The Court would answer this with a statement that it would
be up to the legislature to determine any changes in the law in the future.

BY MR. SERMOS: May I ask the Court one thing.              Possibly consider one
additional—

BY THE COURT: All right. What is that?

BY MR. SERMOS: Would be to go up to—like you said, it would be up to the
legislature, and I don’t know if you want to put it, but “then the legislature would
also determine if any new law was to be applied retroactively.”

BY MR. HARPER: I don’t think that would be a correct statement of the law …
I would suggest adding which they have the prerogative to do.

BY THE COURT: No, no. This is what the Court is inclined to do. Everybody
listen very carefully. The Court intends to respond as follows. Life without
parole means life in prison without any eligibility for parole. It would be up to
the legislature to make any future changes in the law. You may state your
objections.

BY MR. SERMOS: The only thing I would ask, Your Honor, is the Court
considers without eligibility for parole or early release of any type. I mean, may
be that would be confusing, but I think—what do you think, Robert?

…

BY THE COURT: I could add “or early release.”

BY MR. SERMOS: Or early release for any reason.

BY THE COURT: The only problem is it’s always subject to a governor’s

BY MR. CLARK: But—



                                        42
        BY THE COURT: I don’t want to get into that. Just a second. Based on the
        suggestion of the defense counsel, the Court would be willing to add “or early
        release.” “Any eligibility for parole or early release.”

        BY MR. SERMOS: Yes, sir.

        BY THE COURT: So this will be what the Court will write. “Life without parole
        means life in prison without eligibility for parole or early release. It would be
        up to the legislature to make any future changes of the law.” Any objection to
        that?

        …

        BY MR. SERMOS: I think just what you got is—I like that.

¶57.    The State cites a case with similar facts, Wiley v. State, 691 So.2d 959 (Miss. 1997).

In Wiley, the defendant contended the jury was improperly told about the possibility of parole

should he be sentenced to life in prison. This Court agreed with the State’s argument in Wiley

that because the trial judge “steadfastly maintained” that the statute defined life in prison as the

punishment, there was no error. Id. at 964. The trial judge’s ultimate answer to the question

puts this issue to rest in this case. The judge answered that a life sentence meant life in prison

without any eligibility of parole or early release. Additionally, the statement by the trial judge

that “[i]t would be up to the legislature to make any future changes of the law,” was indeed a

correct statement in an honest effort by the judge to answer the jury’s question, and the

statement was one which should hardly come as any surprise to our citizens sitting on a jury.

The statement by the trial judge was as general as possible, and there is absolutely no reason

to believe the jury made its ultimate decision on the sentence based on this statement to the

jury by the trial judge. This issue is without merit.


                                                        43
        XI.     WHETHER THE TRIAL COURT’S LIMITING INSTRUCTION OF
                AN AGGRAVATING CIRCUMSTANCE WAS ITSELF
                UNCONSTITUTIONALLY VAGUE AND OVERBROAD

¶58.    The trial court’s sentencing instruction S-9 defined for the jury what constituted a

heinous, atrocious, or cruel (HAC) capital offense and instructed the jury that it may consider

such, if found, an aggravating circumstance. Havard concedes in his brief to this Court that we

have held this instruction to be constitutionally sufficient.      Nonetheless, Havard challenges this

instruction as unconstitutionally vague. The instruction read as follows:

        The Court instructs the jury that in considering whether the capital offense was
        especially heinous, atrocious or cruel; heinous means extremely wicked or
        shockingly evil; atrocious means outrageously wicked and vile; and cruel means
        designed to inflict a high degree of pain with indifference to, or even enjoyment
        of the suffering of others.

        An especially heinous, atrocious or cruel capital offense is one accompanied by
        such additional acts as to set the crime apart from the norm of capital murders
        – the conscienceless or pitiless crime which is unnecessarily torturous to the
        victim. If you find from the evidence beyond a reasonable doubt that the
        defendant utilized a method of killing which caused serious mutilation, that
        there was dismemberment of the body prior to death, that the defendant inflicted
        physical or mental pain before death, that there was mental torture and
        aggravation before death, or that a lingering or torturous death was suffered by
        the victim, then you may find this aggravating circumstance.

This issue is quickly laid to rest. “This Court has repeatedly held that the ‘especially heinous,

atrocious or cruel’ provision of Miss. Code Ann. § 99-19-101(5)(h) is not so vague and

overbroad as to violate the United States Constitution.” Stevens v. State, 806 So.2d 1031,

1060 (Miss. 2001). See also Crawford v. State, 716 So.2d 1028 (Miss. 1998); Mhoon v.

State, 464 So.2d 77 (Miss. 1985); Coleman v. State, 378 So.2d 640 (Miss. 1979). Indeed

Havard himself concedes this Court’s recognition of the constitutionality of this instruction.

                                                    44
Despite this concession, Havard urges this Court to find that the United States Supreme Court

in Shell v. Mississippi, 498 U.S. 1, 111 S.Ct. 313, 112 L.Ed.2d 1 (1990) held this instruction

unconstitutional. We briefly revisit what we stated a little more than a year ago with regard to

this same challenge:

        Thorson argues that first paragraph of the above instruction was held
        unconstitutional by the United States Supreme Court in Shell v. Mississippi,
        498 U.S. 1, 111 S.Ct. 313, 112 L.Ed.2d 1 (1990). Thorson further contends that
        in Hansen v. State, 592 So.2d 114 (Miss. 1991), this Court announced that the
        language held unconstitutional in Shell should not be submitted to juries.
        Therefore, Thorson concludes that Instruction SP-2 has been determined by the
        United States Supreme Court and this Court to be per se objectionable. In Shell,
        the Supreme Court found that when used alone, language identical to that used
        in the first paragraph of instruction SP-2 was not constitutionally sufficient. 498
        U.S. at 2, 111 S.Ct. 313. However, in Clemons v. Mississippi, 494 U.S. 738,
        110 S.Ct. 1441, 108 L.Ed.2d 725 (1990), the Supreme Court determined that
        the first sentence of the second paragraph was a proper limiting instruction when
        used in conjunction with the language from Shell. This Court has repeatedly held
        this identical instruction to be constitutionally sufficient. See Knox v. State,
        805 So.2d 527, 533 (Miss. 2002); Puckett v. State, 737 So.2d 322, 359-60
        (Miss. 1999); Jackson v. State, 684 So.2d 1213, 1236-37 (Miss. 1996).

Thorson v. State, 895 So.2d 85, 104 (Miss. 2004).          Havard invites us to overturn firmly

entrenched Mississippi precedent on this issue. We decline to do so. For these reasons, this

issue is without merit.

        XII.     WHETHER THE INDICTMENT FAILED TO CHARGE THE
                 NECESSARY ELEMENTS TO IMPOSE THE DEATH PENALTY

¶59.    Havard next contends the indictment in this case failed to charge all the elements

necessary to impose the death penalty under Mississippi law.         The State points out that

Havard’s counsel failed to object to the indictment at trial, and therefore a procedural bar



                                               45
prevents the issue from having merit.      This is not so.      “[S]ubstantive challenges to the

sufficiency of the indictment are not waivable and may be raised for the first time on appeal.”

Byrom v. State, 863 So.2d 836, 865 (Miss. 2003).

¶60.   In Byrom, we made plain what is required of a proper indictment.

       The standard of reviewing the sufficiency of indictments is well settled:
       The indictment must be a plain, concise and definite written statement of the
       essential facts constituting the offense charged and shall fully notify the
       defendant of the nature and cause of the accusation against him. Peterson v.
       State, 671 So.2d 647, 653-54 (Miss. 1996); URCCC 7.06. The indictment is
       held to be sufficient if it contains the seven factors enumerated in URCCC 7.06.
       1. The name of the accused;
       2. The date on which the indictment was filed in court;
       3. A statement that the prosecution is brought in the name and by the authority
       of the State of Mississippi;
       4. The county and judicial district in which the indictment is brought;
       5. The date and, if applicable, the time at which the offense was alleged to have
       been committed. Failure to state the correct date shall not render the indictment
       insufficient;
       6. The signature of the foreman of the grand jury issuing it; and
       7. The words “against the peace and dignity of the state.”

Id. (quoting Gray v. State, 728 So.2d 36, 70 (Miss. 1998)). All of these factors are present

in this case.   Havard’s concern with the indictment is that it failed to charge all elements

necessary to impose the death penalty, specifically that it lacked an aggravating factor and a

mens rea element. Havard relies on a United States Supreme Court opinion which states that

“under the Due Process Clause of the Fifth Amendment and the notice and jury trial guarantees

of the Sixth Amendment, any fact (other than prior conviction) that increases the maximum

penalty for a crime must be charged in an indictment, submitted to a jury, and proven beyond

a reasonable doubt.” Apprendi v. New Jersey, 530 U.S. 466, 476, 120 S.Ct. 2348, 2355, 147


                                               46
L.Ed.2d 435 (2000) (relying on Jones v. United States, 526 U.S. 227, 243, n. 6., 119 S.Ct.

1215, 143 L.Ed.2d 311 (1999)) (emphasis added). However, that excerpt from Apprendi dealt

with the constitutional right to a jury, not the sufficiency of an indictment. In any event, this

Court has held that Apprendi and Ring v. Arizona, 536 U.S. 584, 122 S.Ct. 2428, 153 L.Ed.2d

556 (2002), which Havard also relies on for this argument, do not apply to Mississippi’s

capital murder sentencing scheme. Berry v. State, 882 So.2d 157, 172 (Miss. 2004).

¶61.   Havard also claims a jury must find at least one aggravating factor and a mens rea

element in a sentencing hearing pursuant to Miss. Code Ann. Sections 99-19-101(5) and (7)

before the death penalty can be given.         Otherwise, Havard argues, the statutory maximum

penalty is life.    First, this conflicts with the definition of capital murder being a crime

punishable by death, discussed below.         Second, Havard is mistaken about the mens rea

requirement.   Under Miss. Code Ann. Section 99-19-101(7), a jury may only find that the

defendant actually killed, and does not need a true mens rea. Third, sufficient evidence was

presented at trial for a jury to find that under Miss. Code Ann. Section 99-19-101(5),

aggravating circumstances existed.    See, e.g., Evans v. State, 725 So.2d 613 (Miss. 1997)

(aggravating circumstance was sexual battery of ten-year-old); Walker v. State, 671 So.2d 581

(Miss. 1995) (aggravating circumstance was sexual battery of teenage girl).

¶62.   In any case, there is no increase of a maximum penalty in this case.          The maximum

penalty for killing while engaged in the commission of sexual battery is death.      This crime is

defined as capital murder under Miss. Code Ann. Section 97-3-19(2)(e). The definition of



                                                  47
capital murder applicable to this case is a crime punishable by death. Miss. Code Ann. § 1-3-4.

This issue is without merit.

        XIII. WHETHER HAVARD WAS DENIED HIS CONSTITUTIONAL
              RIGHT TO A RELIABLE SENTENCE BECAUSE THE TRIAL
              COURT ALLOWED THE JURY TO CONSIDER AGGRAVATORS
              TO SUPPORT THE SENTENCE OF DEATH

¶63.    Havard claims the trial court erred because the jury was instructed concerning two

aggravators:    (1) “the capital offense was committed while [defendant] was engaged in the

commission of, or an attempt to commit, sexual battery,”        and (2) “the capital offense was

especially heinous, atrocious or cruel.”    The first aggravator is the underlying felony on which

Havard’s capital murder conviction was based, and is set out in Miss. Code Ann. Section 99-

19-101(5)(d). The second aggravator was a separate statutory aggravating circumstance. Miss.

Code Ann. § 99-19-101(5)(h).          Havard also claims that because the HAC aggravator wholly

subsumed the sexual battery aggravator, the two aggravating circumstances could not be

submitted together to the jury.       The State again claims a procedural bar to these issues as

Havard did not raise these issues at the trial level.   Additionally, the State claims that Havard

fails to cite relevant authority with regard to the assertion that one aggravator subsumes the

other. See Simmons v. State, 805 So.2d 452, 487 (Miss. 2001). When a party fails to cite

authority to support an argument on an issue, this Court is not required to review such issue.

Id.    On both claims, the State is correct.     However, procedural bar notwithstanding, we will

address the merits of these issues.




                                                 48
¶64.   The concept of one aggravating factor subsuming another exists in order to avoid

“double counting,” or allowing aggravating factors to become unconstitutionally duplicative,

thus unfairly affecting the weighing process in states like Mississippi, whose criminal law

requires mitigating factors to be weighed against aggravating factors.   The Tenth Circuit is an

example of one jurisdiction replete with cases dealing with questions of aggravating factors

subsuming one another and offers helpful explanations in its opinions.    “Under our cases, one

aggravating circumstance is improperly duplicative of another only if the first aggravator

‘necessarily subsumes’ the other.” Patton v. Mullin, 425 F.3d 788, 809 (10th Cir. 2005). “The

fact that two aggravating circumstances rely on some of the same evidence does not render

them duplicative.” Id. The concern is that the aggravators are not duplicative. Id. When they

are not duplicative, the Tenth Circuit allows use of the same evidence to support different

aggravators. Id.    The test for determining when aggravating factors impermissibly overlap and

are duplicative is whether one aggravating factor necessarily subsumes the other, not whether

certain evidence is relevant to both aggravators. Fields v. Gibson, 277 F.3d 1203, 1218-19

(10th Cir. 2002).   Of the two aggravators on which Havard focuses, one does not necessarily

subsume the other. The jury could have found from the evidence presented at trial that Havard

was engaged in the commission of sexual battery while committing the acts on Chloe which

led to her death. Additionally, the jury could have found this crime to meet the HAC standard

because of factors other than the sexual battery, such as the relationship between Havard and

Chloe’s mother or Chloe’s age.



                                               49
¶65.    Finally, Havard claims that the evidence of the underlying felony used to elevate this

crime to capital murder may not also be used as an aggravating circumstance. The State cites

several examples of this Court’s case law which disprove this assertion, laying it quickly to

rest. See, e.g., Manning v. State, 735 So.2d 323 (Miss. 1999); Smith v. State, 729 So.2d

1191 (Miss. 1998). See also Evans v. State, 725 So.2d 613 (Miss. 1997) (sexual battery of

ten-year old sufficient as both underlying felony and aggravating circumstance); Walker v.

State, 671 So.2d 581 (Miss. 1995) (sexual battery of teenager sufficient as both underlying

felony and aggravating circumstance). This issue is without merit.

        XIV.    WHETHER AGGREGATE ERROR IN THIS CASE REQUIRES
                REVERSAL OF THE CONVICTION AND DEATH SENTENCE

¶66.    Havard’s next issue before this Court is whether the aggregate error in this case merits

reversal.   “This Court has held that individual errors, not reversible in themselves, may combine

with other errors to make up reversible error.”         Byrom v. State, 863 So.2d 836, 847 (Miss.

2003) (quoting Hansen v. State, 592 So.2d 114, 142 (Miss. 1991)).

¶67.    Even when finding errors, this Court has found a harmless aggregate result of those

errors is possible. “In Hansen, likewise a death penalty case, this Court found that the trial

court had committed three errors during the guilt phase, but “we nonetheless hold the errors

in this case, given their cumulative effect upon the penalty phase, harmless beyond a reasonable

doubt.” Byrom, 863 So.2d at 847 (relying on Hansen, 592 So.2d at 153). “It is true that this

Court has reversed death penalty sentences where the cumulative effect of prosecutorial

misconduct has denied the appellant a fair and impartial trial. However, the allegations of this


                                                   50
petition come nowhere close to the misconduct in Stringer, and, in our opinion do not mandate

review under § 99-39-21.”       Irving v. State, 498 So.2d 305, 310 (Miss. 1986) (relying on

Stringer v. State, 500 So.2d 928 (1986)).

¶68.   We thus find this issue to be without merit.




       XV.     WHETHER ANY STATUTORILY REQUIRED ISSUES HAVE
               MERIT, INCLUDING WHETHER THE SENTENCE WAS
               DISPROPORTIONATE TO THE PENALTY IN SIMILAR CASES

¶69.   We now address issues not directly raised by Havard, but which we are required by

statute to consider. When a death penalty case comes before this Court on direct appeal, we

must review these other issues, even if the appellant has not specifically raised them.   Miss.

Code Ann. Section 99-19-105 (Rev. 2000) provides:

       (3) With regard to the sentence, the court shall determine:
               (a) Whether the sentence of death was imposed under the influence of
               passion, prejudice or any other arbitrary factor;
               (b) Whether the evidence supports the jury’s or judge’s finding of a
               statutory aggravating circumstance as enumerated in Section 99-19-101;
               © Whether the sentence of death is excessive or disproportionate to the
               penalty imposed in similar cases, considering both the crime and the
               defendant; and
               (d) Should one or more of the aggravating circumstances be found invalid
               on appeal, the Mississippi Supreme Court shall determine whether the
               remaining aggravating circumstances are outweighed by the mitigating
               circumstances or whether the inclusion of any invalid circumstance was
               harmless error, or both.

Miss. Code Ann. § 99-19-105(3).

¶70.   As to the possibility of undue influence of passion or prejudice in the imposition of the

death penalty, we have addressed that question, supra, in Issue VI.      Additionally, from the

                                                  51
totality of the record, we can state, without reservation, that we find no evidence or inference

which would indicate that the sentence of death was imposed by the jury while under the

influence of passion, prejudice, or other existing arbitrary factor.      Certainly, as discussed in

Issue XIII, and as revealed in the record, the totality of the evidence supported the jury’s

finding of one or more statutory aggravating circumstances, specifically those set out in Miss.

Code Ann. Sections 99-19-101(5)(d) and (h).            Because we have not found the statutory

aggravating circumstances utilized in today’s case to be invalid, we need not perform a re-

weighing of the “remaining aggravating circumstances” versus the mitigating circumstances,

nor must we perform a harmless error analysis on an invalid aggravating circumstance.

¶71.   Finally, we determine whether the sentence of death imposed upon Havard is excessive

or disproportionate to the penalty imposed in similar cases, when considering both the crime

and the defendant.    There are numerous cases where a defendant convicted of capital murder

received a jury sentence utilizing the aggravating circumstances under Miss. Code Ann.

Sections 99-19-101(5)(d) and (h).       Many of these juries, though not all, have imposed the

death sentence for this offense. See, e.g., Kolberg v. State, 829 So.2d 29, 39 (Miss. 2002)

(defendant sentenced to life imprisonment after being convicted of murder of live-in

girlfriend’s infant daughter); Evans v. State, 725 So.2d 613 (Miss. 1997) (defendant sentenced

to death following conviction of capital murder with the underlying felony of sexual battery

of ten-year-old); Walker v. State, 671 So.2d 581 (Miss. 1995) (defendant sentenced to death

following conviction of capital murder during the commission of sexual battery of teenager).

Havard was convicted of killing his girlfriend’s six-month old daughter during the commission

                                                 52
of sexual battery upon young Chloe. The non-fatal injuries, sexual and non-sexual, which the

jury found Havard inflicted upon Chloe were horrific.             When considering these cases, along

with the nature of the crime, we unhesitatingly find that the sentence in this case is therefore

not disproportionate to other cases of this type. (See Appendix A.)

¶72.    This issue is without merit.

                                            CONCLUSION

¶73.    For the reasons stated, the Adams County Circuit Court’s judgment of conviction for

capital murder and imposition of the death penalty is affirmed.

¶74. CONVICTION OF CAPITAL MURDER AND SENTENCE OF DEATH BY
LETHAL INJECTION, AFFIRMED.

       SMITH, C.J., WALLER, P.J., EASLEY, GRAVES, DICKINSON AND RANDOLPH,
JJ., CONCUR. COBB, P.J., AND DIAZ, J., NOT PARTICIPATING.




                                                   53
                                   APPENDIX

               DEATH CASES AFFIRMED BY THIS COURT


Hodges v. State, — So.2d — (Miss. 2005).
Walker v. State, — So. 2d — (Miss. 2005).

Le v. State, — So.2d — (Miss. 2005).

Brown v. State, 890 So. 2d 901 (Miss. 2004).

Powers v. State 883 So.2d 20 (Miss. 2004)
Branch v. State, 882 So.2d 36 (Miss. 2004).

Scott v. State, 878 So.2d 933 (Miss. 2004).

Lynch v. State, 877 So.2d 1254 (Miss. 2004).

Dycus v. State, 875 So.2d 140 (Miss. 2004).
Byrom v. State, 863 So.2d 836 (Miss. 2003).

Howell v. State, 860 So.2d 704 (Miss. 2003).

Howard v. State, 853 So.2d 781 (Miss. 2003).

Walker v. State, 815 So.2d 1209 (Miss. 2002). *following remand.
Bishop v. State, 812 So.2d 934 (Miss. 2002).

Stevens v. State, 806 So.2d 1031 (Miss. 2002).

Grayson v. State, 806 So.2d 241 (Miss. 2002).

Knox v. State, 805 So.2d 527 (Miss. 2002).
Simmons v. State, 805 So.2d 452 (Miss. 2002).

Berry v. State, 802 So.2d 1033 (Miss. 2001).

Snow v. State, 800 So.2d 472 (Miss. 2001).

Mitchell v. State, 792 So.2d 192 (Miss. 2001).
Puckett v. State, 788 So.2d 752 (Miss. 2001). * following remand.

Goodin v. State, 787 So.2d 639 (Miss. 2001).


                                       -i-
Jordan v. State, 786 So.2d 987 (Miss. 2001).
                DEATH CASES AFFIRMED BY THIS COURT
                                   (continued)


Manning v. State, 765 So.2d 516 (Miss. 2000). *following remand.

Eskridge v. State, 765 So.2d 508 (Miss. 2000).

McGilberry v. State, 741 So. 2d 894 (Miss. 1999).

Puckett v. State, 737 So. 2d 322 (Miss. 1999).      *remanded for Batson hearing.
Manning v. State, 735 So. 2d 323 (Miss. 1999). *remanded for Batson hearing.

Hughes v. State, 735 So. 2d 238 (Miss. 1999).

Turner v. State, 732 So. 2d 937 (Miss. 1999).

Smith v. State, 729 So. 2d 1191 (Miss. 1998).
Burns v. State, 729 So. 2d 203 (Miss. 1998).

Jordan v. State, 728 So. 2d 1088 (Miss. 1998).

Gray v. State, 728 So. 2d 36 (Miss. 1998).

Manning v. State, 726 So. 2d 1152 (Miss. 1998).
Woodward v. State, 726 So. 2d 524 (Miss. 1997).

Bell v. State, 725 So. 2d 836 (Miss. 1998).

Evans v. State, 725 So. 2d 613 (Miss. 1997).

Brewer v. State, 725 So. 2d 106 (Miss. 1998).
Crawford v. State, 716 So. 2d 1028 (Miss. 1998).

Doss v. State, 709 So. 2d 369 (Miss. 1996).

Underwood v. State, 708 So. 2d 18 (Miss. 1998).

Holland v. State, 705 So. 2d 307 (Miss. 1997).
Wells v. State, 698 So. 2d 497 (Miss. 1997).

Wilcher v. State, 697 So. 2d 1087 (Miss. 1997).


                                       -ii-
       Wiley v. State, 691 So. 2d 959 (Miss. 1997).
       Brown v. State, 690 So. 2d 276 (Miss. 1996).



                       DEATH CASES AFFIRMED BY THIS COURT
                                          (continued)


       Simon v. State, 688 So. 2d 791 (Miss.1997).
       Jackson v. State, 684 So. 2d 1213 (Miss. 1996).

       Williams v. State, 684 So. 2d 1179 (Miss. 1996).

       Davis v. State, 684 So. 2d 643 (Miss. 1996).

       Taylor v. State, 682 So. 2d. 359 (Miss. 1996).
       Brown v. State, 682 So. 2d 340 (Miss. 1996).

       Blue v. State, 674 So. 2d 1184 (Miss. 1996).

       Holly v. State, 671 So. 2d 32 (Miss. 1996).

       Walker v. State, 671 So. 2d 581(Miss. 1995).
       Russell v. State, 670 So. 2d 816 (Miss. 1995).

       Ballenger v. State, 667 So. 2d 1242 (Miss. 1995).

       Davis v. State, 660 So. 2d 1228 (Miss. 1995).

       Carr v. State, 655 So. 2d 824 (Miss. 1995).
       Mack v. State, 650 So. 2d 1289 (Miss. 1994).

       Chase v. State, 645 So. 2d 829 (Miss. 1994).

       Foster v. State, 639 So. 2d 1263 (Miss. 1994).

       Conner v. State, 632 So. 2d 1239 (Miss. 1993).
       Hansen v. State, 592 So. 2d 114 (Miss. 1991).

        *Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990)
reversing, in part, and remanding, Shell v. State, 595 So. 2d 1323 (Miss. 1992) remanding for
new sentencing hearing.

                                              -iii-
      Davis v. State, 551 So. 2d 165 (Miss. 1989).
      Minnick v. State, 551 So. 2d 77 (Miss. 1989).



                       DEATH CASES AFFIRMED BY THIS COURT
                                    (continued)

       *Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S.
1075 (1990) vacating and remanding Pinkney v. State, 602 So. 2d 1177 (Miss. 1992)
remanding for new sentencing hearing.

    *Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S. 738
    (1990) vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992)
    remanding for new sentencing hearing.

    Woodward v. State, 533 So. 2d 418 (Miss. 1988).

    Nixon v. State, 533 So. 2d 1078 (Miss. 1987).

    Cole v. State, 525 So. 2d 365 (Miss. 1987).

    Lockett v. State, 517 So. 2d 1346 (Miss. 1987).

    Lockett v. State, 517 So. 2d 1317 (Miss. 1987).

    Faraga v. State, 514 So. 2d 295 (Miss. 1987).
    *Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi , 487 U.S. 1230

    (1988) vacating and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding
    for new sentencing hearing.
    Wiley v. State, 484 So. 2d 339 (Miss. 1986).

    Johnson v. State, 477 So. 2d 196 (Miss. 1985).

    Gray v. State, 472 So. 2d 409 (Miss. 1985).

    Cabello v. State, 471 So. 2d 332 (Miss. 1985).
    Jordan v. State, 464 So. 2d 475 (Miss. 1985).


                                              -iv-
Wilcher v. State, 455 So. 2d 727 (Miss. 1984).
Billiot v. State, 454 So. 2d 445 (Miss. 1984).

Stringer v. State, 454 So. 2d 468 (Miss. 1984).

Dufour v. State, 453 So. 2d 337 (Miss. 1984).


                     DEATH CASES AFFIRMED BY THIS COURT
                                         (continued)
Neal v. State, 451 So. 2d 743 (Miss. 1984).
Booker v. State, 449 So. 2d 209 (Miss. 1984).

Wilcher v. State, 448 So. 2d 927 (Miss. 1984).

Caldwell v. State, 443 So. 2d 806 (Miss. 1983).

Irving v. State, 441 So. 2d 846 (Miss. 1983).
Tokman v. State, 435 So. 2d 664 (Miss. 1983).

Leatherwood v. State, 435 So. 2d 645 (Miss. 1983).

Hill v. State, 432 So. 2d 427 (Miss. 1983).

Pruett v. State, 431 So. 2d 1101 (Miss. 1983).
Gilliard v. State, 428 So. 2d 576 (Miss. 1983).

Evans v. State, 422 So. 2d 737 (Miss. 1982).

King v. State, 421 So. 2d 1009 (Miss. 1982).

Wheat v. State, 420 So. 2d 229 (Miss. 1982).
Smith v. State, 419 So. 2d 563 (Miss. 1982).

Johnson v. State, 416 So. 2d 383 (Miss.1982).

Edwards v. State, 413 So. 2d 1007 (Miss. 1982).

Bullock v. State, 391 So. 2d 601 (Miss. 1980).
Reddix v. State, 381 So. 2d 999 (Miss. 1980).

Jones v. State, 381 So. 2d 983 (Miss. 1980).


                                           -v-
Culberson v. State, 379 So. 2d 499 (Miss. 1979).
Gray v. State, 375 So. 2d 994 (Miss. 1979).

Jordan v. State, 365 So. 2d 1198 (Miss. 1978).

Voyles v. State, 362 So. 2d 1236 (Miss. 1978).

Irving v. State, 361 So. 2d 1360 (Miss. 1978).
Washington v. State, 361 So. 2d 6l (Miss. 1978).


                     DEATH CASES AFFIRMED BY THIS COURT
                                         (continued)
Bell v. State, 360 So. 2d 1206 (Miss. 1978).

  * Case was originally affirmed in this Court but on remand from U. S. Supreme Court,
case was remanded by this Court for a new sentencing hearing.




                                           -vi-
                  DEATH CASES REVERSED AS TO GUILT PHASE
                         AND SENTENCE PHASE

Flowers v. State, 842 So.2d 531 (Miss. 2003).
Randall v. State, 806 So. 2d 185 (Miss. 2002).

Flowers v. State, 773 So.2d 309 (Miss. 2000).

Edwards v. State, 737 So. 2d 275 (Miss. 1999).

Smith v. State, 733 So. 2d 793 (Miss. 1999).
Porter v. State, 732 So.2d 899 (Miss. 1999).

Kolberg v. State, 704 So. 2d 1307 (Miss. 1997).

Snelson v. State, 704 So. 2d 452 (Miss. 1997).

Fusilier v. State, 702 So. 2d 388 (Miss. 1997).
Howard v. State, 701 So. 2d 274 (Miss. 1997).

Lester v. State, 692 So. 2d 755 (Miss. 1997).

Hunter v. State, 684 So. 2d 625 (Miss. 1996).

Lanier v. State, 684 So. 2d 93 (Miss. 1996).
Giles v. State, 650 So. 2d 846 (Miss. 1995).

Duplantis v. State, 644 So. 2d 1235 (Miss. 1994).

Harrison v. State, 635 So. 2d 894 (Miss. 1994).

Butler v. State, 608 So. 2d 314 (Miss. 1992).
Jenkins v. State, 607 So. 2d 1171 (Miss. 1992).

Abram v. State, 606 So. 2d 1015 (Miss. 1992).

Balfour v. State, 598 So. 2d 731 (Miss. 1992).

Griffin v. State, 557 So. 2d 542 (Miss. 1990).
Bevill v. State, 556 So. 2d 699 (Miss. 1990).

West v. State, 553 So. 2d 8 (Miss. 1989).

Leatherwood v. State, 548 So. 2d 389 (Miss. 1989).


                                            -vii-
Mease v. State, 539 So. 2d 1324 (Miss. 1989).
                DEATH CASES REVERSED AS TO GUILT PHASE
                         AND SENTENCE PHASE
                               (continued)

Houston v. State, 531 So. 2d 598 (Miss. 1988).

West v. State, 519 So. 2d 418 (Miss. 1988).

Davis v. State, 512 So. 2d 129l (Miss. 1987).

Williamson v. State, 512 So. 2d 868 (Miss. 1987).

Foster v. State, 508 So. 2d 1111 (Miss. 1987).

Smith v. State, 499 So. 2d 750 (Miss. 1986).

West v. State, 485 So. 2d 681 (Miss. 1985).

Fisher v. State, 481 So. 2d 203 (Miss. 1985).

Johnson v. State, 476 So. 2d 1195 (Miss. 1985).

Fuselier v. State, 468 So. 2d 45 (Miss. 1985).

West v. State, 463 So. 2d 1048 (Miss. 1985).

Jones v. State, 461 So. 2d 686 (Miss. 1984).

Moffett v. State, 456 So. 2d 714 (Miss. 1984).

Lanier v. State, 450 So. 2d 69 (Miss. 1984).

Laney v. State, 421 So. 2d 1216 (Miss. 1982).




                                         -viii-
                       DEATH CASES REVERSED
                  AS TO PUNISHMENT AND REMANDED
               FOR RESENTENCING TO LIFE IMPRISONMENT


Reddix v. State, 547 So. 2d 792 (Miss. 1989).
Wheeler v. State, 536 So. 2d 1341 (Miss. 1988).

White v. State, 532 So. 2d 1207 (Miss. 1988).

Bullock v. State, 525 So. 2d 764 (Miss. 1987).

Edwards v. State, 441 So. 2d 84 (Miss. l983).
Dycus v. State, 440 So. 2d 246 (Miss. 1983).

Coleman v. State, 378 So. 2d 640 (Miss. 1979).




                                         -ix-
                     DEATH CASES REVERSED AS TO
             PUNISHMENT AND REMANDED FOR A NEW TRIAL
                    ON SENTENCING PHASE ONLY


King v. State, 784 So.2d 884 (Miss. 2001).
Walker v. State, 740 So.2d 873 (Miss. 1999).

Watts v. State, 733 So.2d 214 (Miss. 1999).

West v. State, 725 So. 2d 872 (Miss. 1998).

Smith v. State, 724 So. 2d 280 (Miss. 1998).
Berry v. State, 703 So. 2d 269 (Miss. 1997).

Booker v. State, 699 So. 2d 132 (Miss. 1997).

Taylor v. State, 672 So. 2d 1246 (Miss. 1996).

   *Shell v. State, 554 So. 2d 887 (Miss. 1989), Shell v. Mississippi, 498 U.S. 1 (1990)
reversing, in part, and remanding, Shell v. State 595 So. 2d 1323 (Miss. 1992) remanding
for new sentencing hearing.

  *Pinkney v. State, 538 So. 2d 329 (Miss. 1989), Pinkney v. Mississippi, 494 U.S. 1075
(1990) vacating and remanding, Pinkney v. State, 602 So. 2d 1177 (Miss. 1992)
remanding for new sentencing hearing.

   *Clemons v. State, 535 So. 2d 1354 (Miss. 1988), Clemons v. Mississippi, 494 U.S.
738 (1990) vacating and remanding, Clemons v. State, 593 So. 2d 1004 (Miss. 1992)
remanding for new sentencing hearing.

   *Jones v. State, 517 So. 2d 1295 (Miss. 1987), Jones v. Mississippi, 487 U.S. 1230
(1988) vacating and remanding, Jones v. State, 602 So. 2d 1170 (Miss. 1992) remanding
for new sentencing hearing.
Russell v. State, 607 So. 2d 1107 (Miss. 1992).

Holland v. State, 587 So. 2d 848 (Miss. 1991).
Willie v. State, 585 So. 2d 660 (Miss. 1991).

Ladner v. State, 584 So. 2d 743 (Miss. 1991).

Mackbee v. State, 575 So. 2d 16 (Miss. 1990).


                                          -x-
                      DEATH CASES REVERSED AS TO
              PUNISHMENT AND REMANDED FOR A NEW TRIAL
                     ON SENTENCING PHASE ONLY
                              (continued)

Berry v. State, 575 So. 2d 1 (Miss. 1990).
Turner v. State, 573 So. 2d 657 (Miss. 1990).

State v. Tokman, 564 So. 2d 1339 (Miss. 1990).

Johnson v. State, 547 So. 2d 59 (Miss. 1989).

Williams v. State, 544 So. 2d 782 (Miss. 1989); sentence aff'd 684 So. 2d 1179 (1996).
Lanier v. State, 533 So. 2d 473 (Miss. 1988).

Stringer v. State, 500 So. 2d 928 (Miss. 1986).

Pinkton v. State, 481 So. 2d 306 (Miss. 1985).

Mhoon v. State, 464 So. 2d 77 (Miss. 1985).
Cannaday v. State, 455 So. 2d 713 (Miss. 1984).

Wiley v. State, 449 So. 2d 756 (Miss. 1984); resentencing affirmed, Wiley v. State, 484

So. 2d 339 (Miss. 1986), cert. denied Wiley v. Mississippi, 479 U.S. 1036 (1988);

resentencing ordered, Wiley v. State, 635 So. 2d 802 (Miss. 1993) following writ of
habeas corpus issued pursuant to Wiley v. Puckett, 969 So. 2d 86, 105-106 (5th Cir.

1992); resentencing affirmed, Wiley v. State, 95-DP-00149, February 13, 1997
(rehearing pending).
Williams v. State, 445 So. 2d 798 (Miss. 1984). * Case was originally affirmed in this

Court but on remand from U. S. Supreme Court, case was remanded by this Court for a
new sentencing hearing.




                                             -xi-